  8:19-cv-00481-LSC-MDN Doc # 150 Filed: 08/13/20 Page 1 of 1 - Page ID # 856




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

TERESA SPAGNA,

                       Plaintiff,                                       8:19CV481

        vs.                                                              ORDER
DANIEL W. TIFT, JONAH M. BUSS, CODY
M. CASPER, ALAN J. ANDERSON, and
DAVID MELER, individually and as agents of
Phi Kappa Psi Fraternity, Inc. and the Nebraska
Beta Chapter of Phi Kappa Psi Fraternity; and
NEBRASKA BETA CHAPTER OF PHI
KAPPA PSI FRATERNITY, an unincorporated
association;
                       Defendants.

       This matter is before the Court upon Plaintiff’s Motion for Leave to Serve Defendant
Daniel W. Tift by Publication (Filing No. 146). Plaintiff requests a court order directing that
service be had upon Defendant Tift by publication in The Daily Record of Omaha, once a week
for three successive weeks. Plaintiff also asks for an extension of time to serve Defendant Tift
pursuant to Federal Rule of Civil Procedure 4(m).
       Upon the Court’s review of the motion and affidavit (Filing No. 146-1), the Court finds
Plaintiff has demonstrated that service upon Defendant Tift cannot be made with reasonable
diligence by other methods provided by statute, and finds good cause to extend Plaintiff’s time to
serve Defendant Tift under Fed. R. Civ. P. 4(m). Therefore, the Court will permit Plaintiff to serve
Defendant Tift by publication in the manner and form provided by the statutes of the State of
Nebraska, as authorized by Fed. R. Civ. P. 4(e)(1). See Neb. Rev. Stat. § 25-517.02. Accordingly,


       IT IS ORDERED that Plaintiff’s Motion for Leave to Serve Defendant Daniel W. Tift by
Publication (Filing No. 146) is granted, and that service upon Defendant Daniel W. Tift may be
made by publication in the manner and form provided by the statutes of the State of Nebraska, as
authorized by Federal Rule of Civil Procedure 4(e)(1).

       Dated this 13th day of August, 2020.
                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
